Citation Nr: 0309728	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-01 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
bipolar disorder, mixed type.

2.  Entitlement to a total rating due to unemployability 
caused by service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from August 1982 to March 1984.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2001, at which time it was remanded 
for further development.  Following the requested 
development, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, confirmed and continued 
the 50 percent rating for the veteran's service-connected 
bipolar disorder.  The RO also confirmed and continued its 
denial of entitlement to TDIU.  Thereafter, the case was 
returned to the Board for further appellate action.


REMAND

In October 2001, the Board took additional action to develop 
the evidence.  38 C.F.R. § 19.9 (2002).  As a result of that 
action, the Board obtained medical records from the VA 
Outpatient Clinic (OPC) in Crownpoint, Indiana, reflecting 
the veteran's treatment from August 2002 to January 2003, and 
the report of the veteran's psychiatric examination, 
performed by the VA in March 2003.  

On May 1, 2003, in the case of Disabled American Veterans v. 
Secretary of Veterans Affairs, the United States Court of 
Appeals for the Federal Circuit invalidated, in part, the 
regulations which had permitted the Board to develop claims.  
As a result of that decision, the Board must return this case 
to the RO.  Accordingly, this case is remanded to the RO for 
the following actions:

The RO should undertake any indicated 
development and then readjudicate the 
issues of entitlement to a rating in 
excess of 50 percent for bipolar 
disorder, mixed type and entitlement to 
TDIU.  In so doing, the RO must conduct a 
thorough review of the evidence 
including, but not limited to, the 
medical records from the Crownpoint VAOPC 
reflecting the veteran's treatment from 
August 2002 to January 2003 and the 
report of the veteran's VA psychiatric 
examination, performed in March 2003.  If 
the appeal is not resolved to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized that the veteran has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


